Citation Nr: 9908826	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-10 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for hallux valgus and 
bunion of the left foot, and traumatic arthritis of the left 
ankle with history of metatarsalgia, residuals of a left foot 
injury, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1944 to January 
1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

Historically, in September 1953, the RO granted service 
connection for left metatarsalgia and assigned a 
noncompensable evaluation effective from June 17, 1953.  The 
noncompensable evaluation was confirmed and continued by 
rating decisions in June and August 1993.  The veteran 
perfected an appeal as to these decisions.  Following 
additional development, the RO, in June 1998, recharacterized 
the service-connected disability as hallux valgus and bunion 
of the left foot, and traumatic arthritis of the left ankle 
with history of metatarsalgia, residuals of a left foot 
injury; and an increased rating of 10 percent was assigned 
for the condition.  

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  There is nothing in the record showing that the 
veteran was only seeking a 10 percent rating for her service-
connected disability  Further, there is no written withdrawal 
of the issue under 38 C.F.R. § 20.204.  Therefore, the Board 
will consider the increased rating issue on appeal.  

For consistency and economy, the Board employs the term 
"left foot/ankle disability" to represent the service-
connected hallux valgus and bunion of the left foot, and 
traumatic arthritis of the left ankle with history of 
metatarsalgia, residuals of a left foot injury.  



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran was last afforded VA examinations in December 
1997.  A review of the feet examination report indicates that 
X-rays were ordered.  The Board notes that any reports of 
interpreted X-rays of the veteran's feet taken in conjunction 
with the December 1997 examination have not been associated 
with the claims file. 

The Board also notes that 38 C.F.R. § 4.10 (1998) provides 
that in cases of functional impairment, evaluations must be 
based upon lack of usefulness of the affected part or systems 
and 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998) require 
consideration of functional disability due to pain, weakened 
movement, excess fatigability, incoordination, or pain on 
movement.  These requirements enable VA to make a more 
precise evaluation of the level of disability and of any 
changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).

VA has the duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).






On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1998), the Board determines that further development of the 
evidence is essential for a proper appellate decision and, 
therefore, remands the matter to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for her service-connected 
left foot/ankle disability since December 
1997.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies the veteran's 
complete treatment reports from all 
sources whose records have not previously 
been secured.  

The RO should also obtain and associate 
with the claims folder the reports of 
interpretations of any X-rays of the 
veteran's feet taken in conjunction with 
the December 1997 VA examination.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

2.  The RO should schedule the veteran 
for VA orthopedic and podiatric 
examinations to determine the current 
extent of severity of her service-
connected left foot/ankle disability.  
Any further indicated special studies 
should be conducted.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
separate copies of this remand should be 
made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations and the examination reports 
should be annotated in this regard.  The 
orthopedist and the podiatrist should 
address the criteria under 38 C.F.R. §§ 
4.40, 4.45, 4.59 to include comment on 
the existence of any functional loss due 
to pain, weakened movement, excess 
fatigability, incoordination, and pain on 
motion or pain with use of the veteran's 
left foot and ankle.  The complete 
rationale for any opinions expressed 
should be provided.  

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue on appeal with 
particular attention to the applicability 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case. A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted in this case.  No action is required 
of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 6 -


